Citation Nr: 0118136	
Decision Date: 07/11/01    Archive Date: 07/16/01

DOCKET NO.  00-08 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for a psychiatric disability involving schizophrenia and 
post-traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1980 to May 1981.  
Her claim comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which effectuated a Board decision granting 
service connection for schizophrenia and PTSD, and assigned a 
combined 10 percent disability evaluation.  

The Board notes that the veteran appears to have raised the 
issue of entitlement to a total disability rating based on 
individual unemployability by reason of service-connected 
disabilities.  As this matter has not been procedurally 
developed for appellate review, the Board refers it back to 
the RO for appropriate action.


REMAND

In July 1999, the Board granted service connection for 
schizophrenia on the basis of aggravation of a preexisting 
condition, as well as service connection for PTSD.  The RO 
effectuated that decision in January 2000 by assigning a 
combined 10 percent evaluation for the veteran's psychiatric 
disability involving schizophrenia and PTSD, effective as of 
April 1994.  This appeal ensued after the veteran filed a 
notice of disagreement with respect to the 10 percent 
evaluation.  As this is a claim of disagreement with the 
initial rating assigned following a grant of service 
connection, separate ratings may be assigned for separate 
periods of time based on the facts found, a practice known as 
"staging."  See Fenderson v. West, 12 Vet. App. 119 (1999).  

A review of the record discloses that additional development 
is needed before the Board can adjudicate the veteran's 
claim.  On November 9, 2000, the President signed the 
"Veterans Claims Assistance Act of 2000," Pub. L. No. 106-
475 (2000) (to be codified at 38 U.S.C. §§ 5100-5103A, 5106-
7, 5126) (VCAA), which provides that VA shall make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate his or her claim for a benefit 
under a law administered by VA.  See 38 U.S.C.A. § 5107(a) 
(West 1991); The Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (relevant sections of 
which are to be codified at 38 U.S.C.A. §§ 5103A and 
5107(a)); see also Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991) (where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise, and the Secretary has done so).  

The duty to assist a claimant with the factual development of 
their claim includes securing medical records to which 
reference has been made.  See Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994); Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1993).  In the present case, this duty has not been 
fulfilled.  In a July 2000 letter, the veteran's case manager 
at Tri-County Mental Health and Counseling Services indicated 
that the veteran had been hospitalized at Lancaster Fairfield 
Hospital from November 13, 1997 to November 16, 1997.   The 
case manager also noted that the veteran had undergone 
counseling at Tri-County Mental Health and Counseling 
Services from September 1981 until February 1999.  However, 
it does not appear that records in connection with that 
treatment have been obtained and associated with the claims 
file.  Therefore, the RO should obtain all outstanding 
medical records from Lancaster Fairfield Hospital and Tri-
County Mental Health and Counseling Services which are 
pertinent to the veteran's claim.

The Board also finds that the veteran should be afforded a VA 
psychiatric examination to determine the nature and severity 
of her psychiatric disability involving schizophrenia and 
PTSD.  The evidence of record shows inconsistencies 
concerning the level of her social and industrial impairment.  
Three VA hospitalization reports dated from 1997 to 1998 list 
Global Assessment of Functioning (GAF) scores of 50.  A GAF 
score of 50 contemplates serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  See 
Quick Reference to the Diagnostic Criteria from DSM-IV 46-47 
(1994).  Moreover, a GAF score of 30 was assigned at a March 
1998 VA psychological evaluation, which is appropriate if 
behavior is considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment (e.g., sometimes incoherent, acts grossly 
inappropriately, suicidal preoccupation) or inability to 
function in almost all areas (e.g., stays in bed all day; no 
job, home, or friends).  Id.  Indeed, these scores represent 
a disability picture in excess of the currently assigned 10 
percent evaluation.

Nevertheless, VA treatment records dated in 1998 show a very 
different disability picture.  A March 1998 entry noted that 
the veteran was "more or less symptom free."  It was noted 
that she slept well, denied suicidal and homicidal ideation, 
and had been working part time.  An April 1998 entry reported 
that she was working with the Ohio Bureau of Employment 
Services to secure a job.  When seen in May 1998, it was 
noted that she had a job interview with a fast food 
restaurant.  Overall, she was described as much brighter, 
denying suicidal ideation and psychotic features.  

Given these inconsistent findings concerning the veteran's 
level of social and industrial impairment due to her 
psychiatric disability, the Board is of the opinion that an 
additional VA psychiatric examination would be helpful before 
adjudicating her claim.  Abernathy v. Principi, 3 Vet. App. 
461, 464 (1992) (holding that, if an examination report is 
incomplete, the Board must await its completion, or order a 
new examination, before deciding the veteran's claim). 

As a final note, the Board reminds the RO that it should 
determine whether separate ratings may be assigned for 
separate periods of time pursuant to the Court's holding in 
Fenderson v. West, 12 Vet. App. 119 (1999).  In Fenderson, 
the Court noted that there is a "distinction between an 
original rating and a claim for an increased rating" and that 
this distinction "may be important . . . in terms of 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous . . . ." 
Fenderson, 12 Vet. App. at 126.  The Court in Fenderson held 
that the rule set forth in Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994), which states that, where an increase in 
the disability rating is at issue, the present level of 
disability is the primary concern, did not apply to the 
assignment of an initial rating for a disability following an 
initial award of service connection.  Fenderson, 12 Vet. App. 
at 126.  Instead, the Court held that, where a veteran 
appealed the initial rating assigned for a disability, 
"staged" ratings could be assigned for separate periods of 
time based on the facts found.  Id. at 126.  The Court stated 
that this distinction may be important in terms of 
determining the evidence that can be used to decide whether 
an original rating on appeal was erroneous.  Id.  Thus, the 
Board requests that the RO consider whether "staged ratings" 
are appropriate for the veteran's psychiatric disability from 
the effective date of service connection to the present, with 
consideration of all relevant evidence during that period.

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should undertake all necessary 
action to obtain and associate with the 
claims file all outstanding records of 
pertinent medical treatment pertaining to 
the veteran's service-connected 
psychiatric disability involving 
schizophrenia and PTSD.  In particular, 
the RO should request all outstanding 
records from Lancaster Fairfield Hospital 
and Tri-County Mental Health and 
Counseling Services.  If any requested 
records are not available, or the search 
for any such records otherwise yields 
negative results, that fact should be 
clearly documented in the claims file. 

2.  The veteran should be scheduled for a 
VA psychiatric examination to assess the 
nature and severity of her service-
connected psychiatric disability 
involving schizophrenia and PTSD.  The 
claims file, including a copy of this 
REMAND, must be made available to and be 
reviewed by the examiner prior to the 
examination.  Any and all indicated 
studies and tests that are deemed 
necessary by the examiner should be 
accomplished, and all clinical findings 
should be reported in detail in light of 
the nomenclature of the American 
Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders, 
Fourth Edition (DSM-IV).  The examiner is 
requested to render a multi-axial 
diagnosis, including assignment of a GAF 
score and an explanation of what the 
score means in relation to the veteran's 
service-connected psychiatric disability 
involving schizophrenia and PTSD.  The 
examiner should indicate the degree of 
industrial and social impairment 
attributable to the veteran's service- 
connected psychiatric disability 
involving schizophrenia and PTSD.  In 
addition, the examiner should comment on 
any changes (improvement or worsening) 
concerning the level of disability since 
the effective date of service connection 
in April 1994.  The examination report 
must include the rationale for all 
opinions expressed.

3.  The RO should review the examination 
report to determine if it is in 
compliance with this REMAND.  If 
deficient in any manner, it should be 
returned, along with the claims file, for 
immediate corrective action.  In 
addition, the RO is requested to review 
the entire file and undertake any 
additional development necessary to 
comply with the Veterans Claims 
Assistance Act of 2000.

4.  The RO should then readjudicate the 
veteran's claim of entitlement to an 
evaluation in excess of 10 percent for 
her service-connected psychiatric 
disability involving schizophrenia and 
PTSD.  In so doing, the RO should give 
consideration to the assignment of 
"staged ratings," in accordance with the 
principles set out in Fenderson v. West, 
12 Vet. App. 119 (1999).  If the benefit 
sought on appeal remains denied, the 
veteran and her representative should be 
furnished with a supplemental statement 
of the case and be given the opportunity 
to respond thereto.  Thereafter, subject 
to current appellate procedures, the case 
should be returned to the Board for 
further appellate consideration.

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  No action is required of the appellant until she 
is notified. The appellant has the right to submit additional 
evidence and argument on all matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




